Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, is the “said at least one surgical guide having a mechanical stop structure” additional stop structure or same as it is claimed in claim 1? As best understood, the mechanical stop structure is element 142 (fig. 8). No other stop structures were noticed. The claim is treated as the same structure as 142.
 Regarding claim 13, limitation “(d),” recites the limitation "said mechanical stop of said ablation probe tip.  There is insufficient antecedent basis for this limitation in the claim for both occurrence. Furthermore, limitation “(e)” claims “said mechanical stop structure.” It is not clear which stop is being referred to. Regarding claim 14, limitation “(c)” and “(e)” claims mechanical stop structure. Are they same? As best understood from the specification, element 142 is the stop. The claim is treated as such. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 fail to further define the invention of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harter (6,971,877).
Harter discloses a custom surgical stent (figures 1-10) capable for use in a tooth bud ablation procedure that results in tooth agenesis, the custom surgical stent capable for use with an ablation probe tip having a center of ablation, said stent comprising:  (a) a custom surgical stent (e.g. 10) with at least one surgical guide corresponding to at least one tooth bud surgical site;  (b) said at least one surgical guide having guiding structure to guide placement of an ablation probe tip at a pre-defined angle (figures 3-5) so that a center of ablation of said ablation probe tip is in the middle of a tooth bud; and  (c) said at least one surgical guide having mechanical stop structure (e.g. 22 in figure 6) to limit the depth of said ablation probe tip to a pre-defined depth.  
Regarding claim 2. said ablation probe tip having mechanical stop structure, said mechanical stop structure of said at least one surgical guide and said mechanical stop structure of said ablation probe tip together for limiting the depth of said ablation probe tip through said at least one surgical guide until there is a mechanical stop between said mechanical stop structure of said at least one surgical guide and said mechanical stop structure of said ablation probe tip.  It is noted that claim 2 is claimed as an intended use/functional limitation. 
Regarding claim 3 said stent capable of being part of a system comprising a generator and a hand piece, said ablation probe tip connectable to said hand piece, said generator providing ablation means for the tooth bud ablation procedure through said ablation probe tip.  It is noted that claim 3 is claimed as an intended use/functional limitation. 
Regarding claim 4, said stent capable of being part of a system comprising a programmable ablation probe unit, said ablation probe tip connectable to said programmable ablation probe unit, said programmable ablation probe unit providing 4 ablation means for the tooth bud ablation procedure through said ablation probe tip.  .  It is noted that the claim is claimed as an intended use/functional limitation. 
Regarding claim 5, said stent capable of being part of a system comprising a programmable ablation probe unit that is programmable to accept at least one pre- determined setting, said ablation probe tip connectable to said programmable ablation probe unit, said programmable ablation probe unit providing ablation means for the tooth bud ablation procedure through said ablation probe tip based on said at least one pre-determined setting.  It is noted that the claim is claimed as an intended use/functional limitation.
Regarding claim 6, said custom surgical stent being a custom surgical stent selected from the group consisting of:  (a) a tooth-supported custom surgical stent (see figures 1-10);  (b) a soft tissue-supported custom surgical stent (fig. 1-10);  (c) a bone-supported custom surgical stent (fig. 1-10); and  (d) a combination-supported custom surgical stent in which said surgical stent is supported from a combination of at least one tooth, soft tissue, and bone (fig. 1-10).
Regarding claim 7, said ablation probe tip capable of being a self-introducing ablation probe tip, said self-introducing ablation probe tip being introduced through said at least one surgical guide to introduce a surgical access path through which said self- introducing ablation probe tip is guided for said placement of said ablation probe tip so that said center of ablation is in the middle of a tooth bud.  It is noted that the claim is claimed as an intended use/functional limitation.
Regarding claim 8 said guiding structure capable to guide placement of the ablation probe tip to a computed pre-defined angle of ablation based on information obtained from a volume scan image, and said at least one surgical guide having mechanical stop (see above for mechanical stop 22) structure to limit the depth of said ablation probe tip to a computed pre- defined depth of ablation based on information obtained from a volume scan image.  It is noted that the claim is claimed as an intended use/functional limitation.
Regarding claim 9 said custom surgical stent is capable of used for at least partially ablating at least one tooth bud without ablating surrounding tissue.  
Regarding claim 11 said custom surgical stent capable for use in administering local anesthetic.  
Regarding claim 12, said custom surgical stent capable for use in at least partially ablating at least one tooth bud using an ablation means selected from the group consisting of:  (a) microwave;  (b) radio frequency;  (c) irreversible electroporation;  (d) cryoablation;  (e) ultra-high intensity ultrasound;  (f) laser;  (g) chemical;  (h) hot tip;  (i) mechanical; and  (j) a combination of at least two ablation energy means set forth in (a)-(i).  
Regarding claim 13 Harter disclose a custom surgical stent (figures 1-10) capable for use in a tooth bud ablation procedure that results in tooth agenesis, the custom surgical stent for use with an ablation probe tip having a center of ablation, said stent comprising:  (a) a custom surgical stent with at least one surgical guide corresponding to at least one tooth bud surgical site;  (b) said at least one surgical guide having guiding structure to guide placement of an ablation probe tip at a pre-defined angle (figures 3-5) so that a center of ablation of said ablation probe tip is in the middle of a tooth bud;  (c) said at least one surgical guide having mechanical stop structure (e.g. 22  in fig. 6) to limit the depth of said ablation probe tip to a pre-defined depth; and  (d) said mechanical stop structure of said at least one surgical guide and said mechanical stop structure of said ablation probe tip together for limiting the depth of said ablation probe tip through said at least one surgical guide until there is a mechanical stop between said mechanical stop structure of said at least one surgical guide and said mechanical stop structure of said ablation probe tip;  (e) wherein said mechanical stop structure and said at least one surgical guide position said ablation probe tip so that said center of ablation is positioned within less than 50% of the average diameter of the tooth bud.  
	Regarding claim 14 a custom surgical stent (fig. 1-10) capable for use in a tooth bud ablation procedure that results in tooth agenesis, the custom surgical stent for use with an ablation probe tip having a center of ablation, said stent comprising:  (a) a custom surgical stent with at least one surgical guide corresponding to at least one tooth bud surgical site (figures 1-10);  (b) said at least one surgical guide having guiding structure to guide placement of an ablation probe tip at a pre-defined angle so that a center of ablation of said ablation probe tip is in the middle of a tooth bud;  (c) said at least one surgical guide having mechanical stop structure (e.g. 22 in fig. 6) to limit the depth of said ablation probe tip to a pre-defined depth;  (d) said guiding structure to guide placement of the ablation probe tip to a computed pre-defined angle of ablation based on information obtained from a volume scan image; and  (e) said at least one surgical guide having mechanical stop structure (e.g. 22 in fig. 6) to limit the depth of said ablation probe tip to a computed pre-defined depth of ablation based on information obtained from a volume scan image;  (f) wherein said mechanical stop structure and said at least one surgical guide position said ablation probe tip so that said center of ablation is positioned within less than 50% of the average diameter of the tooth bud.  
	With regard the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772